Citation Nr: 0803885	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  06-30 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for gastroesophaeal 
reflux disease (GERD).

2.  Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1968 to August 
1971.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts, which, in pertinent part, 
denied entitlement to service connection for the above 
conditions.  

In December 2007, the veteran provided testimony at a hearing 
before the undersigned at the Boston RO.  A transcript of the 
hearing is of record.

The Board notes that the veteran's January 2005 notice of 
disagreement also addressed the issue of entitlement to 
service connection for post-traumatic stress disorder (PTSD).  
In a June 2006 rating decision, service connection was 
granted for the veteran's PTSD, effective February 27, 2004.  
As this constituted a full grant of the benefits on appeal, 
this issue is not before the Board.

In March 2005, subsequent to issuance of the statement of the 
case (SOC), the veteran submitted evidence pertinent to the 
claim on appeal.  This evidence was accompanied by a waiver 
of RO and VAMC consideration. See 38 C.F.R. § 20.1304 (2007).


REMAND

The veteran contends that he incurred GERD and a bilateral 
foot disorder during active duty service in Vietnam, or that 
his foot disability is secondary to his service-connected 
shin splints.  The Board finds that additional development is 
necessary before a decision can be rendered in this case.  
Specifically, the Board notes that during his December 2007 
hearing, the veteran testified that he began treatment for 
his claimed disabilities at the Lahey Clinic and Harvard 
Medical Center in the 1970s and 1980s.  While the RO 
requested records from the Lahey Clinic in October 2004, it 
did not respond to a notice from the Lahey Clinic that a 
medical release was required.  Therefore, the veteran should 
be contacted and asked to provide appropriate medical 
releases for the above facilities.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The veteran has testified that he experiences current 
symptoms of GERD and a foot disability.  He indicated that he 
first noticed these symptoms in service, and indicated that 
the symptoms had persisted.  The testimony crosses the low 
threshold triggering VA's duty to get an examination

In addition, while the veteran was provided VA examinations 
in November 2004, the Board finds that these examinations are 
inadequate as they do not contain medical opinions addressing 
the etiology of the veteran's claimed disabilities.  There is 
also no evidence that the veteran's claims folder was 
reviewed before the generation of the examination report.  
Accordingly, the veteran should be provided VA examinations 
to determine the nature and etiology of his GERD and claimed 
foot disabilities.  

Finally, the Board notes that the veteran has claimed that 
his bilateral foot disability is secondary to his service-
connected shin splints.  The veteran should be provided the 
appropriate VCAA notice for secondary service connection.

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  Take the necessary steps to obtain 
records of treatment for GERD or a foot 
disability from the Lahey Clinic and 
Harvard Medical Center.

3. Then, the veteran should be provided 
VA examinations to determine the etiology 
of the veteran's claimed GERD and 
bilateral foot disability.  The claims 
folder or copies of relevant evidence 
from the claims folder, and a copy of 
this remand must be made available to and 
be reviewed by the examiner.  

The examiner(s) should review the claims 
folder, including the service treatment 
records, and proffer an opinion as to 
whether it is at least as likely as not 
(a 50 percent or better probability) that 
the veteran's GERD began in service or is 
otherwise the result of a disease or 
injury during the veteran's active duty.  

The examiner(s) should also determine 
whether it is at least as likely as not 
(a 50 percent or better probability), 
that any currently existing bilateral 
foot condition was incurred during active 
duty service, is secondary to the 
veteran's service-connected shin splints, 
or is otherwise the result of a disease 
or injury in service.  

The rationale for any opinions should 
also be provided.

4.  If the benefits sought on appeal are 
not fully granted, issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

